647 S.E.2d 81 (2007)
McCONNELL et al.
v.
WRIGHT et al.
No. A06A0511.
Court of Appeals of Georgia.
May 22, 2007.
Conoscienti & Kendall, Joseph A. Conoscienti, Michael C. Kendall, Maureen E. Murphy, Decatur, for appellants.
Harper, Waldon & Craig, Russell D. Waldon, Kimberly A. McNamara, Kilpatrick Stocton, Jason Wenker, Wayne C. Wilson, Atlanta, for appellees.
BERNES, Judge.
In McConnell v. Wright, 281 Ga. 868, 644 S.E.2d 111 (2007), the Supreme Court of Georgia reversed our previous decision in this case. See McConnell v. Wright, 280 Ga.App. 546, 634 S.E.2d 495 (2006). Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.
Judgment reversed and case remanded.
BARNES, C.J., ANDREWS, P.J., JOHNSON, P.J., BLACKBURN, P.J., MILLER and ELLINGTON, JJ., concur.